Citation Nr: 1011911	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  04-16 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of fracture of the left ankle, status post 
internal fixation, for the period prior to May 1, 2003, and a 
rating in excess of 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent 
for derangement of the left knee.

3.  Entitlement to an effective date prior to May 1, 2003, 
for the grant of an initial 20 percent rating for residuals 
of fracture of the left ankle, status post internal fixation.

4.  Entitlement to an initial rating in excess of 10 percent 
for thoracic spine strain. 

5.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to 
service-connected thoracic spine strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from October 1995 to 
December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued in July 
2002, January 2005, June 2005, and July 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

Relevant to the Veteran's claim of entitlement to a higher 
initial rating for his left ankle disability, the Board 
observes that, during the course of appeal, staged ratings 
have been assigned.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Specifically, the Veteran has been assigned a 10 
percent rating for his left ankle disability, effective 
December 20, 2001, (the date following his service 
discharge), a temporary total evaluation based on surgical 
treatment necessitating convalescence, effective December 12, 
2002, and a 20 percent rating, effective May 1, 2003.  As the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the Board has characterized 
the issue as shown on the first page of this decision. 

The Board further observes that the Veteran has appealed with 
respect to the assigned effective date, i.e., May 1, 2003, 
for the award of an initial 20 percent evaluation for his 
service-connected left ankle disability.  Specifically, he 
claims that he should be assigned an effective date of 
December 1, 2001, the date service connection for such 
disability was initially established, for the 20 percent 
rating.  In practical terms, such claim is encompassed by the 
Veteran's claim for an initial rating in excess of 10 percent 
for the period prior to May 1, 2003; however, as both claims 
have been separately appealed, the Board has jurisdiction 
over each of them and, as such, they are listed separately on 
the first page of this decision. 

In connection with this appeal, the Veteran testified at a 
video-conference hearing before the undersigned Veterans Law 
Judge in January 2010.  Additionally, relevant to his claims 
for higher initial ratings for his left ankle and left knee 
disabilities, he also testified before a Decision Review 
Officer (DRO) sitting at the RO in October 2004.  Transcripts 
of both hearings are associated with the claims file.  

The Board observes that, in connection with his claim for a 
higher initial rating for his back disability, the Veteran 
requested a DRO hearing in his May 2006 substantive appeal 
(VA Form 9).  As such, in February 2007, the RO notified the 
Veteran that his DRO hearing was scheduled for March 14, 
2007.  However, on the date of his scheduled hearing, the 
Veteran withdrew his request for a DRO hearing.  In May 2007, 
with the issues of entitlement to a higher initial rating for 
his back disability and entitlement to an effective date 
prior to May 1, 2003, for the grant of an initial 20 percent 
rating for his left ankle disability in appellate status, the 
Veteran requested a DRO hearing.  As such, the RO requested 
that the Veteran's representative contact him to determine 
what type of hearing he desired, i.e., a DRO hearing, a 
Travel Board hearing, or a video-conference Board hearing.  
In February 2009, the Veteran's representative indicated, 
that after speaking with him, he clarified that he desired a 
video-conference hearing for all issues on appeal, which was 
held in January 2010.  

Following the Veteran's Board hearing, he submitted 
additional evidence in February 2010 consisting of private 
treatment records.  A waiver of agency of original 
jurisdiction (AOJ) consideration accompanied the submission 
of such evidence.  See 38 C.F.R. § 20.1304.  Therefore, the 
Board may properly consider the newly received evidence.

The issues of entitlement to higher initial ratings for the 
Veteran's left ankle, left knee, and back disabilities and 
entitlement to an effective date prior to May 1, 2003, for 
the grant of an initial 20 percent rating for his left ankle 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, degenerative 
disc disease of the lumbar spine is related to his military 
service, to specifically include his in-service treatment for 
low back pain.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred 
during the Veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for 
degenerative disc disease of the lumbar spine herein 
constitutes a complete grant of the benefits sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 and the implementing 
regulations. 

At his January 2010 Board hearing and in documents of record, 
the Veteran contends that he began to experience low back 
pain during his military service and such has continued to 
the present day.  As such, he claims that service connection 
for degenerative disc disease of the lumbar spine is 
warranted.

The Board notes that the Veteran has, in the alternative, 
alleged entitlement to service connection for degenerative 
disc disease of the lumbar spine as secondary to his service-
connected thoracic spine strain.  However, as service 
connection for such disability is granted herein on a direct 
basis, the Board need not reach a determination with regard 
to the Veteran's alternative theory of entitlement.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability; in-service incurrence or aggravation 
of a disease or injury; and a nexus between the claimed in-
service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records reflect that, in 
January 2001, he complained of low back pain for the prior 
two months.  It was noted that the pain started after he was 
in an awkward position for 30 minutes while working in a 
contained space.  Low back pain with suspected ligamentous 
injury to the lumbar spine was diagnosed.  A February 2001 
Report of Medical Examination revealed lower thoracic back 
pain.  In April 2001, it was noted that the Veteran had low 
back pain since November 2000, which was located in the 
central low back.  The pain was dull and non-radiating, 
primarily along the left border of the L1-L3 region.  It was 
suspected that the Veteran had a ligamentous injury that was 
not resolving.  The diagnosis was mechanical back pain of the 
thoracic spine/postural.  Physical therapy was prescribed, 
including exercises for the transverse process T9 to L2 and 
lumbosacral stabilization.  

Post-service treatment records reflect that, in October 2002, 
the Veteran complained of pain in the mid-back.  At an April 
2005 VA examination, he reported mid-back pain with numbness 
to the left lower extremity radiating to his toes and bowel 
problems.  Following a physical examination, thoracic spine 
strain with mild to moderate impairment was diagnosed.  In 
June 2005, the Veteran was seen for thoracolumbar back pain.  
It was noted that he had chronic left thoracolumbar back pain 
n the paraspinal muscles at about L1.  In August 2005, the 
Veteran complained of persistent pain in the thoracolumbar 
area.  An MRI of the thoracic spine revealed T7-8 disc 
desiccation with moderate diffuse broad-based disc bulge.  A 
September 2005 note reflects that the Veteran's symptoms 
varied from the upper lumbar to the lower thoracic areas.  In 
January 2006, it was noted that an MRI revealed mildly 
bulging and desiccated L5-S1 disc and a desiccated L2-3 disc.  
The Veteran was observed to be having problems with his low 
back with most of his discomfort transverse across the lumbar 
area.  In October 2006, the Veteran complained of pain in his 
lower back with radiation to the legs.  

Therefore, as the Veteran has a current diagnosis of 
degenerative disc disease of the lumbar spine, he was 
provided with a VA examination in order to determine the 
etiology of such disorder.  At the April 2007 VA examination, 
it was noted that the Veteran's claims file was reviewed.  
The Veteran complained of pain in his mid-back and low back.  
Following a physical examination, mild thoracic disc disease 
and mild lumbar disc disease were diagnosed.  The examiner 
noted that there was no documentation provided with the claim 
that the Veteran's lumbar disc disease is secondary to his 
thoracic spine strain.  The examiner then opined that it was 
not at least as likely as not that his current lumbar disc 
disease is related to his service-connected thoracic spine 
strain as disc disease is not caused by strain in another 
anatomic location of the spine.  The examiner determined that 
it was more likely than not that the Veteran's current lumbar 
disc disease developed as a process of aging. 

In contrast, in a January 2010 treatment record, Dr. Maddox, 
the Veteran's private physician, indicated that he had 
reviewed some of the Veteran's military records, which 
reflected complaints of low back pain in 2001.  Specifically, 
Dr. Maddox stated that such indicated that that he had 
problems in 2001 referable to his thoracic and lumbar areas.  
He noted that the Veteran inquired as to the etiology of his 
back disorder, to include whether it was related to aging.  
Dr. Maddox indicated that, if the Veteran had a paper trail 
of doctor visits since he was discharged from the service in 
2001 that showed ongoing problems from that time to the 
present, there was a fairly compelling case that whatever 
happened began with that incident in service.  Dr. Maddox 
also indicated that if there was not a paper trail, then he 
believed it was harder to make the case referable to 
causation issues.  In a February 2010 addendum, Dr. Maddox 
indicated that he had reviewed progress notes regarding the 
Veteran.  Specifically, he observed that in April 2007 and 
December 2007, both the lumbar and thoracic spines were 
mentioned and he had lower back pain radiating down his legs.  
In June 2006, he had lower back pain.  Dr. Maddox also noted 
that the Veteran had lower back pain in August 2004 and April 
2005 when thoracic spine films were ordered.  Additionally, 
thoracic spine films were ordered in October 2002.  As such, 
Dr. Maddox concluded that there was a fairly strong paper 
trail of back pain from 2002 to 2007 in the Veteran's record 
and referred to his January 2010 treatment record in which he 
had indicated that, with a paper trail showing complaints 
from the time of his military service to the present, there 
was a fairly compelling case that the Veteran's back disorder 
began with the incident in service.

Additionally, in documents of record and at his January 2010 
Board hearing, the Veteran testified competently and credibly 
that he has experienced low back pain since his military 
service.  See 38 C.F.R. § 3.159(a)(2); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  In this regard, the Board 
notes that the United States Court of Appeals for Veterans 
Claims has held that lay evidence may establish the presence 
of a condition during service, post-service continuity of 
symptomatology, and evidence of a nexus between the present 
disability and the post-service symptomatology.  Barr v. 
Nicholson,  21 Vet. App. 303, 307-09 (2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (lay 
testimony could, in certain circumstances, constitute 
competent nexus evidence).  

Therefore, as there are conflicting opinions regarding the 
etiology of the Veteran's low back disorder, the Board will 
resolve all doubt in his favor and find that his degenerative 
disc disease of the lumbar spine is related to his military 
service, to specifically include his in-service treatment for 
low back pain.  Consequently, service connection for such 
disorder is warranted.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted. 


REMAND

A review of the record indicates that further development is 
necessary with respect to the Veteran's initial rating and 
effective date claims.  Although the Board regrets the 
additional delay, a remand is necessary to ensure that due 
process is followed and that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that a remand is necessary in order to obtain 
outstanding treatment records.  In this regard, the record 
reflects that the Veteran receives treatment through the 
Montgomery VA Medical Center and Fort Rucker VA Outpatient 
Clinic, which are both encompassed by the Central Alabama 
Veterans Health Care System.  The most recent records are 
dated in April 2005.  At his January 2010 Board hearing, the 
Veteran testified that, while he primarily receives private 
treatment for his service-connected disabilities, he had been 
prescribed medication by VA approximately a year and a half 
previously.  VA has a duty to request all available and 
relevant records from federal agencies, including VA medical 
records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).  Additionally, it is clear from the record 
that the Veteran also seeks private treatment for his 
disabilities.  In this regard, the Veteran testified at his 
January 2010 Board hearing that he received care for his left 
ankle and back at Southern Bone and Joint in Dothan, Alabama, 
with Drs. Alford and Maddox, respectively.  Moreover, he 
indicated that he had an upcoming MRI scheduled for his left 
ankle.  Additionally, the Veteran further reported treatment 
for his left knee at Southern Bone and Joint in Enterprise, 
Alabama, with Dr. Brooks.  As such, while on remand, the 
Veteran should be requested to identify any outstanding 
treatment records and, thereafter, such records, to include 
those from VA facilities dated from April 2005 to the present 
and from Southern Bone and Joint, should be obtained.

Additionally, the Board finds that a remand is necessary in 
order to afford the Veteran contemporaneous examinations so 
as to determine the current nature and severity of his 
service-connected left ankle, left knee, and back 
disabilities.  In this regard, the Board observes that he was 
last examined by VA in April 2007 regarding such 
disabilities.  Therefore, as VA has not examined the Veteran 
for rating purposes within approximately three years and, at 
his January 2010 Board hearing, he alleged that his 
conditions had worsened, the Board finds that a remand is 
necessary in order to schedule the Veteran for the 
appropriate VA examination(s) so as to assess the current 
nature and severity of his service-connected disabilities.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Relevant to the Veteran's claim for an effective date prior 
to May 1, 2003, for the grant of an initial 20 percent rating 
for his left ankle disability, such could potentially be 
impacted by the outcome of his claim for entitlement to an 
initial rating in excess of 10 percent for his left ankle 
disability for the period prior to May 1, 2003, and a rating 
in excess of 20 percent thereafter.  Therefore, before the 
earlier effective date issue can be addressed on appeal, the 
Veteran's initial rating claim must be addressed.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As such, consideration 
of the merits of the Veteran's claim for an earlier effective 
date for his initial 20 percent evaluation for his left ankle 
disability should be deferred pending the readjudication of 
his initial rating claim for the same disability.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify 
any treatment for his left ankle, left 
knee, and back disabilities.  After 
securing any necessary authorization 
forms, obtain all identified records 
not already contained in the claims 
file, to specifically include those 
from the Montgomery VA Medical Center 
and Fort Rucker VA Outpatient Clinic, 
which are encompassed by the Central 
Alabama Veterans Health Care System, 
dated from April 2005 to the present 
and from Drs. Alford, Brooks, and 
Maddox at Southern Bone and Joint in 
Dothan and Enterprise, Alabama.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which 
should be documented in the claims 
file.  The Veteran must be notified of 
the attempts made and why further 
attempts would be futile, and allowed 
the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above, the 
Veteran should be afforded the 
appropriate VA examination(s) to 
determine the current nature and 
severity of his left ankle, left knee, 
and back disabilities.  The claims 
file, to include a copy of this Remand, 
must be made available to and be 
reviewed by the examiner(s).  Any 
indicated evaluations, studies, and 
tests should be conducted.  The 
examiner(s) should identify the nature 
and severity of all current 
manifestations of the Veteran's 
service-connected left ankle, left 
knee, and back disabilities.  All 
opinions expressed should be 
accompanied by supporting rationale.   

3.  After completing the above, and any 
other development as may be indicated 
by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated based on 
the entirety of the evidence, and 
taking into consideration the holding 
in Rice v. Shinseki, 22 Vet. App. 447 
(2009).  If the claims remain denied, 
the Veteran and his representative 
should be issued a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination(s) requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination(s) may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


